Grand Lodge of the Ind. Order of Odd Fellows of the State of N.Y. v Rutigliano (2021 NY Slip Op 06608)





Grand Lodge of the Ind. Order of Odd Fellows of the State of N.Y. v Rutigliano


2021 NY Slip Op 06608


Decided on November 24, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 24, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI
WILLIAM G. FORD, JJ.


2020-05436
 (Index No. 4568/17)

[*1]Grand Lodge of the Independent Order of Odd Fellows of the State of New York, appellant,
vJanet M. Rutigliano, etc., et al., respondents. Havens Law Firm, Warwick, NY (Jeremy L. Havens of counsel), for appellant.


Jacobowitz & Gubits, LLP, Walden, NY (Kara J. Cavallo of counsel), for respondents.

DECISION & ORDER
In an action, inter alia, to recover damages for conversion and breach of fiduciary duty, the plaintiff appeals from an order of the Supreme Court, Orange County (Maria S. Vazquez-Doles, J.), dated May 13, 2020. The order, insofar as appealed from, denied those branches of the plaintiff's motion which were to vacate the note of issue and pursuant to CPLR 2201 to stay all proceedings in this action.
ORDERED that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in denying those branches of the plaintiff's motion which were to vacate the note of issue and to stay all proceedings in this action (see  CPLR 2201; 22 NYCRR 202.21; Joseph v Propst , 306 AD2d 246).
RIVERA, J.P., BRATHWAITE NELSON, IANNACCI and FORD, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court